                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           DYRELL WAYNE JONES,
                                  10                                                           Case No. 19-cv-01075-DMR (PR)
                                                         Plaintiff,
                                  11
                                                  v.                                           ORDER OF TRANSFER
                                  12
Northern District of California
 United States District Court




                                           C. PFEIFFER, et al.,
                                  13
                                                         Defendants.
                                  14

                                  15             Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  16   Dkt. 1. He has also filed a motion for leave to proceed in forma pauperis. Dkt. 2.

                                  17             On February 27, 2019, the Clerk of the Court informed Plaintiff that this action has been

                                  18   assigned to the undersigned Magistrate Judge.1 Dkt. 4.

                                  19             The acts complained of occurred at Kern Valley State Prison in Kern County, which is

                                  20   located in the Eastern District of California, and it appears that Defendants reside in that district.

                                  21   Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  22             Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  23   TRANSFERRED to the United States District Court for the Eastern District of California.2 The

                                  24   Clerk shall transfer the case forthwith.

                                  25

                                  26   1
                                        To date, Plaintiff has not yet returned the form indicating whether he consents to or declines
                                  27   magistrate judge jurisdiction in this action.
                                       2
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1           All pending motions are TERMINATED on this court’s docket as no longer pending in

                                   2   this district.

                                   3           IT IS SO ORDERED.

                                   4   Dated: March 26, 2019

                                   5                                                ______________________________________
                                                                                    DONNA M. RYU
                                   6                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DYRELL WAYNE JONES,
                                   4                                                          Case No. 4:19-cv-01075-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        C. PFEIFFER, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Dyrell Wayne Jones ID: AU8248
                                       AS6-2-123
                                  18   Kern Valley State Prison
                                       P.O. Box 5104
                                  19   Delano, CA 93216
                                  20

                                  21   Dated: March 26, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                  27                                                      Honorable DONNA M. RYU

                                  28
                                                                                          3
